19 So. 3d 1182 (2009)
Kimberly FERNANDEZ, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 2D09-97.
District Court of Appeal of Florida, Second District.
October 28, 2009.
Eilam Isaak, Tampa, for Petitioner.
Robin F. Lotane, General Counsel, and Heather Rose Cramer, Assistant General Counsel, Lake Worth, for Respondent.
PER CURIAM.
Denied. See Dep't of Highway Safety & Motor Vehicles v. Nader, 4 So. 3d 705 (Fla. 2d DCA 2009).
ALTENBERND, DAVIS, and SILBERMAN, JJ., Concur.